Citation Nr: 0407629	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-16 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a left lung disability.

ATTORNEY FOR THE BOARD

C . Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to December 
1945, and from September 1950 to May 1952. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for entitlement 
to service connection for a left lung disability.




FINDING OF FACT

The veteran's left lung disability was initially demonstrated 
years after his periods of military service, and has not been 
shown by competent evidence to be causally related to the 
veteran's active service.


CONCLUSION OF LAW

A left lung disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act

On November 9, 2000 the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

With respect to notice, a February 2001 VA letter to the 
veteran informed him of the evidence necessary to 
substantiate his claim, as well as his and VA's development 
responsibilities.  As such, VA's duty to notify has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004),  held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
because the VCAA notice was provided to the appellant prior 
to the initial AOJ adjudication denying the claims, the 
timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA treatment records, as 
well as private medical records.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained



Factual Background

On the veteran's enlistment examination in January 1942, the 
examiner reported that the veteran's respiratory system 
normal.  An x-ray taken at that of the veteran's chest was 
negative.

A service medical record dated in March 1945 revealed that an 
x-ray of the veteran's chest was normal.

On the veteran's December 1945 discharge examination, the 
veteran's lungs were normal.  A photofluroscopic examination 
of the veteran's chest was also normal. 

The service medical records reflect that, in a report of 
medical history dated in April 1950, the veteran denied 
having a history of shortness of breath, pain or pressure in 
the chest, a chronic cough, or a tumor, growth, cyst, or 
cancer.  A report of physical examination completed in April 
1950 noted that the veteran's respiratory system was normal.

On the veteran's September 1950 reenlistment examination, the 
veteran, on the report of medical history, reported a two-
year history of chronic cough and pneumonia and denied a 
history of tumors, growths, cysts or cancer.  It was also 
noted that two months prior to the examination, the veteran 
reported to a clinic because of coughing spasms and a slight 
amount hemoptysis.  The veteran indicated that at that time 
he underwent x-rays, was told that he had spots on his lungs, 
and that it was not tuberculosis.  The examiner, on the 
September 1950 report of medical examination, reported that 
the veteran's respiratory system was normal.

A September 1950 photofluroscopic examination of the 
veteran's chest reported negative.

On the veteran's April 1952 discharge examination, the 
veteran's lungs were normal.  A chest X-ray examination was 
negative.

In a private medical record dated in July 1954, the veteran 
reported a ten-year history of paraxysms of severe coughing.  
The veteran indicated that the coughing spells occurred, on 
average, once a week, lasted for several days, occurred year 
round, worsened with hot weather, and occurred when he slept 
on his right side.  The veteran also indicated that the 
coughing was aggravated by bending and stooping and raised a 
heavy yellow mucous that appeared purulent and was once blood 
streaked.  The examiner reported that an x-ray of the 
veteran's chest was normal, that there was some dyspnea with 
exertion, and that there was no chest pain except after 
prolonged coughing.  The examiner diagnosed the veteran with 
a cyst of the left lung, lower lobe.

A private medical record reveals that the veteran was seen in 
July 1954 with a reported medical history of paroxysms of 
severe coughing with onset 10 years earlier.  He underwent a 
bronchoscopy.  The examiner noted that there appeared to be 
serous fluid from the superior orifice, and the anterior, 
medial, and lateral posterior basals appeared within normal 
limits.  The examiner diagnosed the veteran with a cyst of 
the lower left lung, possibly the superior segment of lower 
lobe.

An x-ray taken at a private facility in July 1954 reveals 
that the veteran's heart shadow was within normal limits and 
that the left hilar shadow was quite prominent.  The examiner 
noted that an area of increased density at the base of the 
left lung, which appeared to be a fluid level in the bottom 
of a cystic mass about 4 centimeters in diameter.  The 
examiner further noted that special films taken after the 
introduction of barium into the chest, showed that the areas 
of increased density adjacent to the spine were multilocular, 
which probably represented cysts in the lung, some of which 
contained fluid. 

A private medical record dated in July 1954, reveals that the 
veteran submitted to a chest x-ray following his 
bronchoscopy.  The examiner reported that films of the chest 
showed Lipiodol filling a portion of the lung adjacent to the 
mediastinum and that there was an area of increased density 
at the base of the left lung adjacent to the spine, which was 
typical of a fluid and air containing cavity.  The examiner 
also indicated that the cystic areas were multiple and, in 
the lateral view, were in the extreme posterior portion of 
the chest at the diaphragm.  

In a private medical record dated in February 1955, the 
examiner noted that the veteran had an infected lower left 
lung cyst that caused recurrent trouble.  The examiner also 
indicated, "segmented resection of the left lower lobe."

In a private medical record dated in February 1955, the 
veteran reported having one episode of coughing on February 
2, which was preceded by an upper respiratory infection.  He 
indicated he had passed a heavy yellow mucous.  The veteran 
also indicated that he had dull aching pains over his left 
chest, had dyspnea with one flight of stairs, and did not 
experience wheezing or hemoptysis.  The examiner noted that 
an examination revealed moderate rhinitis and scattered post 
tussive rales at the left base posterior.  The examiner 
reported that a chest x-ray still revealed a fluid filled 
cyst with fluid level behind the cardiac shadow, which was 
identical with x-ray pictures from the previous summer.  
 
In February 1955, the veteran underwent a segmental resection 
of the left lung at a private medical facility.  After a 
microscopic examination of the veteran's lung tissue, an 
examiner diagnosed the veteran with a bronchogenic cyst with 
chronic pneumonitis and chronic lymphadenitis of adjacent 
lymph nodes.

In November 2000, the veteran underwent x-rays at a VA 
medical facility.  The examiner noted that there was stable 
scarring of the left lower lobe, blunting of the left 
costophrenic angle, and that the lungs were clear.  The 
examiner's impression of the veteran's chest was stable 
appearance of the left lower lobe linear scarring, blunting 
of the left costophrenic angle, and no acute cardiopulmonary 
disease.

In January 2001, the veteran, while undergoing a general 
outpatient examination at a VA facility requested that his 
past medical records from his 1955 surgery be reviewed.  The 
examiner's assessment of the veteran's records was that the 
veteran's had a left lung segmental resection for a 
bronchogenic cyst with chronic pneumonitis in 1955 that may 
or may not have existed prior to 1955.

In his March 2002 Notice of Disagreement, the veteran 
contends that the Navy allowed him to reenlist even though he 
mentioned that he was coughing up blood.  He also asserts 
that he had breathing and coughing problems during his second 
period of service and that he was never seen by a physician, 
only a pharmacist mate who once told him that he was, "just 
trying to get out."  The veteran also states that the Monroe 
Clinic called for his x-rays from before his second period of 
service.  According to the veteran, the Monroe clinic 
physicians indicated that the previous clinic misread the 
veteran's x-rays and missed the cyst on the veteran's lung.

In a statement dated in June 2002, the veteran contends that 
one of his service medical records showed that he had "spots 
on his lung."  He also asserts that he believes that those 
spots manifested into the condition that later resulted in 
half of his lung being removed within two years of his 
discharge.

In April 2003, a VA pulmonary specialist, after a review of 
the veteran's service medical records and private medical 
records, indicated that the veteran's left lung cyst began 
approximately three to four years after his separation from 
his first period of duty and that an abnormal chest x-ray was 
documented five months before his reenlistment to the service 
in September 1950.  The physician also opined that it was not 
likely that the veteran's left lung cyst began or was 
otherwise related to either period of active military 
service.  It was concluded that since the left lung condition 
existed prior to the second service, it is not likely that it 
was aggravated during his period of active duty as he had no 
complaint, clinic visits or abnormal chest x rays during his 
second period of active service and the first evidence of any 
medical report was two years after service in July 1954.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).

The record establishes that the veteran's left lung 
disability for VA purposes was not demonstrated on 
examination for the veteran's first entrance into service in 
January 1942, on examination for separation from service in 
December 1945, or in any of the veteran's other service 
medical records dated from January 1942 to December 1945.  
The record also establishes that, although the veteran, on 
his September 1950 reenlistment examination, reported a two 
year history of chronic cough and indicated that he had been 
told in a private clinic that he had spots on his lungs, 
physical examination of the respiratory system on 
reenlistment examination, and a chest X-ray examination, were 
negative.  The service medical records from his second period 
of service (September 1950 to May 1952) do not demonstrate 
that the veteran ever complained of or was treated for a left 
lung disability.  The examiner on the April 1952 discharge 
examination reported that the veteran's lungs were normal and 
an x ray taken of the veteran's chest was negative.  

The veteran asserts that the spots on his lung that he 
reported on his September 1950 reenlistment examination 
manifested into the cysts, which resulted in half of his lung 
being removed in February 1955.  However, there is no 
objective competent (clinical) evidence to support such 
assertion.  It is significant to note that in April 2003, a 
VA pulmonary specialist, after a review of the claims file, 
concluded that the veteran's left lung disability is not 
etiologically related to, nor was aggravated by, the 
veteran's military service.  In this regard, the Board 
observes that there is no evidence to the contrary.  That is, 
the only medical opinion of record is to the effect that the 
veteran's current left lung disability is not attributable to 
his military service nor was aggravated by such military 
service.  

Despite the veteran's assertions, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The negative service medical records 
and April 2003 medical opinion are of greater probative value 
than the veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that current left lung disability 
is related to the veteran's active military service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left lung disability.


ORDER

Entitlement to service connection for a left lung disability 
is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



